--------------------------------------------------------------------------------

Exhibit 10.2

Amendment to Credit Documents graphic [image.jpg]

THIS AMENDMENT TO CREDIT DOCUMENTS (this “Amendment”) is made as of April 7,
2012, by and between BOVIE MEDICAL CORPORATION, a Delaware corporation (the
“Company”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).


BACKGROUND


A.           The Company has executed and delivered to the Bank (or a
predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Credit Documents”) which
evidence or secure some or all of the Company’s obligations to the Bank for one
or more loans or other extensions of credit (the “Obligations”).


B.           The Company and the Bank desire to amend the Credit Documents as
provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.           Certain of the Credit Documents are amended as set forth in Exhibit
A.  Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment.  This
Amendment is deemed incorporated into each of the Credit Documents. Any
initially capitalized terms used in this Amendment without definition shall have
the meanings assigned to those terms in the Credit Documents.  To the extent
that any term or provision of this Amendment is or may be inconsistent with any
term or provision in any Loan Document, the terms and provisions of this
Amendment shall control.


2.           The Company hereby certifies that: (a) all of its representations
and warranties in the Credit Documents, as amended by this Amendment, are,
except as may otherwise be stated in this Amendment: (i) true and correct as of
the date of this Amendment, (ii) ratified and confirmed without condition as if
made anew, and (iii) incorporated into this Amendment by reference, (b) no Event
of Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.  The Company confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.


3.           The Company hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Company or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Company’s
existing and future Obligations to the Bank, as modified by this Amendment.


4.           As a condition precedent to the effectiveness of this Amendment,
the Company shall comply with the terms and conditions (if any) specified in
Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           To induce the Bank to enter into this Amendment, the Company waives
and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations.  The Company further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations.  The
Company further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.


6.           This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.           This Amendment will be binding upon and inure to the benefit of the
Company and the Bank and their respective heirs, executors, administrators,
successors and assigns.


8.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Credit Documents is located.  This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank’s office indicated in the Credit Documents is located,
excluding its conflict of laws rules.


9.           Except as amended hereby, the terms and provisions of the Credit
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed.  Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved).  The Company expressly
ratifies and confirms and waiver of jury trial provisions contained in the
Credit Documents.




[REMAINDER OF PAGE LEFT BLANK]


 
- 2 -

--------------------------------------------------------------------------------

 
 
WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.
 

Signed and delivered in the presence of: COMPANY:       BOVIE MEDICAL
CORPORATION, a Delaware corporation

 

/s/ Debi Haley   By:     /s/ J. Robert Saron    Print Name:  Debi Haley     
Name:  J. Robert Saron         Title:  President               /s/ Gary D.
Pickett           Print Name: Gary D. Pickett          

 

  BANK:           PNC BANK, NATIONAL ASSOCIATION          
 
By:
 /s/ Eric Vogt       Name:  Eric Vogt        Title: Senior Vice President

 
 
- 3 -

--------------------------------------------------------------------------------

 


EXHIBIT A TO
AMENDMENT TO CREDIT DOCUMENTS
DATED AS OF APRIL _____, 2012
BOVIE MEDICAL CORPORATION
 
A.
The “Credit Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):



 
1.
Credit Agreement dated as of October 31, 2011 between the Company and the Bank
(the “Credit Agreement”) related to $4,000,000 Pinellas County Industrial
Development Authority Industrial Development Revenue Bonds (Bovie Medical
Corporation Project) Series 2008



 
2.
Mortgage and Security Agreement dated October 31, 2011 executed by the Company
in favor of the Bank



 
3.
Security Agreement (Bond Swap) dated as of October 31, 2011 executed by the
Company in favor of the Bank (the “Security Agreement”)



 
4.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Credit Documents listed in this Section A.

 
B. 
The Credit Documents are amended as follows:



 
1.
The definition of the term “EBITDA” contained in the Section 8 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

 
“EBITDA” means net income, adjusted for non-cash and non-recurring income and
expense items related to stock-based compensation, asset disposition, asset
impairment, changes in fair value of liabilities and any other non-cash and/or
non-recurring item that is deemed acceptable by the Bank in its sole discretion
based on its sole interpretation of the specific circumstances surrounding an
expense or income item being considered as an adjustment to EBITDA, plus
interest expense plus income tax expense plus depreciation plus amortization.



 
2.
The Security Agreement is modified by the addition at the end of the definition
of “Collateral” contained in Section 1 thereof of the following:

 

 
“Notwithstanding the foregoing, the Collateral shall exclude all Debtor's right,
title and interest in and to (i) Modular Ergonomic Grip ("MEG") device, (ii)
Modullion, (iii) RF Skin Resurfacing, (iv) Scannula, (v) Double Jaw Forceps and
(vi) Tip-On-Tube, designs and trade names and licenses or other general
intangibles related thereto and all cash and noncash proceeds thereof. ”

 
C.
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:



 
1.
Execution by all parties and delivery to the Bank of this Amendment.



 
2.
Payment by the Company of the filing fees in the amount of $30.00 to amend the
Bank's existing UCC financing statement.

 
 
Exhibit A - Page 1 of 2

--------------------------------------------------------------------------------

 

 
 
3.
Reimbursement by the Company to the Bank of the fees and expenses of the Bank's
outside and in-house counsel in connection with this Amendment and the waiver
letter of even date herewith, which fees and expenses as of the date of this
Amendment are $____________.

 
 
 Exhibit A - Page 2 of 2

--------------------------------------------------------------------------------